Hearing Date. 1/28 0/F
Time: joseo Am
Case Number: 17 - 22692

January 3, 2019

; v fron
2 a PermaneT modi Ficots

Dear Judge Robert Drain, Jom suppuse ro necerv ajreement

If you can recall the last time we left off on this cass was in front of you and the Lawyer for Specialized
Loan Servicing and the result was that you noted my mortgage must go lower by a few hundred dollars.
Although this was not exactly what | was hoping for | said this was better than noting and was waiting
for the lowered payment. Since that last time we have discussed my case, | filed and won a grievance
case that confirmed to lower my property tax. On October 15, 2018 | sent a copy of the document |
received, the ‘So Order’ | believe its called and a hand written request to lower my monthly escrow
payment. | sent these documents to Frank Lambert’s office, the Specialized Loan Servicing office, and to
the courthouse office — all on the same day, October 15". The only office that confirmed they received
these documents was the court. | had been waiting for months to hear something back from the SLS
office or lawyer but | never heard anything, | even made a phone call twice to confirm if they had read it
or seen it but they said they would call me back and let me know. | was never made aware that they
didn’t have it.Then this past Tuesday, January 2, 2019, | received this month’s mortgage payment and !
noticed the increase of nearly $200 dollars. | then called the SLS office and Frank Lambert's office, |
spoke with Mrs. Michelle Mirane and | asked her 1 was expected a lower monthly payment, not an
increase as this was as noted by yourself your honor that { would not receive any increase to my current
mortgage, and that was even noted by you before | had won my case to also lower my property tax
which should lower my mortgage even further. | asked Mrs. Mirane why was it increased without any
document or claim to justify the increase to me, although we even have documents sent to them to
lower my escrow account and they still have not done this, | was shocked that it was going higher. She
said she was not aware of why it was going higher and was not aware of the reason, her guess was it
was going higher because of my escrow account and told me to reach out to the Escrow Department. |
called the Escrow Department and they said they have nothing about lowering my escrow payment,
which | know is a lie because | have confirmation from FedEx that | had sent the documents that are
noting to lower my payment. The court website has my documents there | see, therefore there should
be no excuse for any of them to say they don’t have it or didn’t see it. | sent it to everyone but they are
lying it seems and don’t want to help me but have me run around in circle’s instead. |am unsure of what
else | can do, | am following the right steps, | am winning my claim’s but | am not seeing the results.
Please Judge Drain you are my only hope, | have no power it seems, please be my voice of power and
have them finally lower my payment as | have won two claim’s now to do so.

ce Mark Tulis

Tulis Wikes Huff & Geiger, LLP So!
220 White Plains Road, 2"? Floor, Tarrytown, NY, 10591

“5

CC: Specialized Loan Service, LLC.
8742 Lucent Blvd Suite 300
Highland Ranch, CO, 80129

KY So
gh b VW ine Ht? gi
\

CC: National Bankruptcy Services
P.O. Box 9013 Addison, TX, 75001-96

a

Singprél
Ji iraly

Sad Y-22t7
.! TOWN OF CLARKSTOWN: TOWN & COUNTY 2018 TAXES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| FISCAL YEAR: 01/01/2018 to 12/31/2018 WARRANT DATE: 12/27/2017 STATE AID - COUNTY: $0.00 TOWN: $0.00
BANK BILL NUMBER PAGE
. MAKE CHECK PAYABLE TO: xr - 004254 10F1
Town Hall TAX MAP QB 43.6-3-9
Monday - Friday DIMENSION: 0.34 acres
9:00 AM - 5:00 PM RS: 1 CLASS: 1 FAMILY RES
ADDRESS: 16 RUGBY RD NEW CITY
SCHOOL: CLARKSTOWN CSD #1
PROPERTY OWNER: FULL MARKET VALUE: 607575.00
UNIFORM % OF VALUE: 33.00
ASSESSMENT: 200500
SHIRALY JILA
16 RUGBY RD

NEW CITY, NY 10956

 

 

If you feel the assessment on your property is too high, you have the right to fi le a grievance to lower it for future tax bills. For information,
please contact your assessor for the booklet "How to File a Complaint on Your Assessment" and to inquire about exemptions. Any reduction
in assessment will NOT be reflected on this bill.

 

 

   
     
   

     

    

 

 

 

 

 

    

  

 

 

| LEVY DESCRIPTION TAX LEVY eR Levy RATE TAXABLE VALUE AMOUNT DUE
** HOMESTEAD PARCEL** 0.0000 0.00000000 0.00 0.00
COUNTY TAX 122355000 1.9500 9.73662900 200500.00 1952.19
TOWN TAX 98751925 0.4400 | 21.91074200 200500.00 4393.10
OPEN SPACE 655515 -3.4100 0.14463700 200500.00 29.00
NEW CITY AMB DIST 286733 9.4700 0.18883500 200500.00 37.86
NEW CITY FIRE 1960044 1.8400 1.34071100 200500.00 268.81
CONSOL LIGHT DIST 631782 0.0000 0.13532800 200500.00 27.13
CLARKSTOWN MASTER SD 33715165 -4.3700 0.00000000 0.00 524.85
REFUSE/GARBAGE DIST 8460305 -2.5800 0.00000000 0.00 103.39
GARBAGE COLLECTION 8460305 -2.5800 0.00000000 0.00 256.00
COUNTY SOL WASTE 20487610 0.00000000 0.00 208.55
COUNTY SOL WASTE 20487610 0.00000000 0.00 44.60
CONSOL WATER NO 1 2467397_ 0.72994100 200500.00
| PAYMENTS RECEIVED
Receipt#: 26340 Date Paid:01/31/2018 Full Payment
Tax: 7991.83 Penalty: 0.00 Surcharge: 0.00 Notice Fee:0.00 Ret. Check Fee: 0.00
Cash: 9.00 Check: 7991.83 Check #: 10226574

 

TOTAL TAXES PAID TO DATE: $7991.83

 

Printed on: 01/03/2019 03:13:23 PM
’ TOWN OF CLARKSTOWN: TOWN & COUNTY 2019 TAXES

 

| FISCAL YEAR. 01/01/2019 to 12/31/2019

WARRANT DATE: 12/27/2018

 

_ MAKE CHECK PAYABLE TO:

 

JUSTINSWEET 9 OS
TOWN CLERK

10 MAPLE AVE ©

JNEW CITY, NY 10956

 

 

 

PROPERTY OWNER:

SHIRALY JILA
16 RUGBY RD

NEW CITY, NY 10956

 

 

 

 

 

 

 

STATE AID - COUNTY: $0.00 TOWN: $0.00
BANK "BILL NUMBER PAGE
oes aaguee 1OF1
Town Hall TAX MAP #508 43.6-3-9
Monday - Friday DIMENSION: 0.34 acres
9:00 AM - 5:00 PM RS: 1 CLASS: 1 FAMILY RES
ADDRESS: 16 RUGBY RD NEW CITY
SCHOOL: CLARKSTOWN CSD #1
FULL MARKET VALUE: 490000.00
UNIFORM % OF VALUE: 31.50
ASSESSMENT: 154350

 

 

If you feel the assessment on your property is too high, you have the right to file a grievance to lower it ‘for future tax bills. For information,
please contact your assessor for the bocklet How to File a Complaint on Your Assessment" and to inquire about exemptions. Any reduction
in assessment will NOT be reflected on this bill.

 

% Change From

 

 

 

 

 

 

 

 

| LEVY DESCRIPTION TAX LEVY Prior VR Levy RATE TAXABLE VALUE AMOUNT DUE
**HOMESTEAD PARCEL** 0.0000 0.00000000 0.00 0.00
COUNTY TAX 125900000 2.9000 10.00187600 154350.00 1543.79
TOWN TAX 100346658 1.6100 22.14122800 154350.00 3417.50
OPEN SPACE 631965 -3.5900 0.13837000 154350.00 21.36
NEW CITY AMB DIST 318605 11.1200 0.20945900 154350.00 32.33
NEW CITY FIRE 1997501 1.9100 1.36398600 154350.00 210.53
CONSOL LIGHT DIST 1035107 63.8400 0.21999700 154350.00 33.96
CLARKSTOWN MASTER SD 35265239 4.6000 0.00000000 0.00 477.48
REFUSE/GARBAGE DIST 8839299 4.4800 0.00000000 0.00 104.00
GARBAGE COLLECTION 8839299 4.4800 0.00000000 0.00 273.00
COUNTY SOL WASTE 21084342 2.9100 0.00000000 0.00 164.97
COUNTY SOL WASTE 21084342 2.9100 0.00000000 0.00 51.87
CONSOL WATER NO 1 2653279 1543 50. 00

 

   

  

0. 78360900

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

L_ FULL PAYMENT OPTION
From: To: Tax Amount: Penalty: Notice Fee: Total Due: Amount Paid: Date Paid:
DEC 28 JAN 31, 2019 6451.74 6451.74
FEB 1 FEB 28, 2019 6451.74 64.52 6516.26
MAR 1 MAR 31, 2019 6451.74 129.03 6580.77
| INSTALLMENT PAYMENT OPTION |
Installment 1 IfPaid By: | Tax Amount: ___ Penalty: Service Charge: Notice Fee: Tota! Due: Amount Paid: _ Date Paid:
JAN 15, 2019 1612.95 80.67 1693.62
Installment 2 IfPaid By: Tax Amount: Penalty: Service Charge: Notice Fee: Total Due: | Amount Paid: Date Paid:
Pay to County: APR 155, 2019 1612.93 80.64 1693.57
Installment 3 If Paid By: Tax Amount: Penalty: Service Charge: Notice Fee: Total Due: _ Amount Paid: Date Paid:
Pay to County: JUL 15, 2019 1612.93 80.64 1693.57
Installment 4 If Paid By: Tax Amount: Penalty: Service Charge: Notice Fee: Total Due: — Amount Paid: Date Paivi:
Pay to County: OCT 15, 2019 1612.93 80.64 1693.57

 

| PLEASE RETURN ENTIRE BILL WITH YOUR PAYMENT |

Printed on: 01/03/2019 12:00:56 PM

CHECK THIS BOX IF YOU WOULD LIKEA RECEIPT [] |
